[Cite as J.S. v. D.L., 2018-Ohio-4775.]



                     Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                           No. 106509



                                               J.S.

                                                      PLAINTIFF-APPELLEE

                                                vs.

                                               D.L.

                                                      DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED



                                        Civil Appeal from the
                               Cuyahoga County Court of Common Pleas
                                      Case No. DV-17-367610

        BEFORE: E.A. Gallagher, A.J., E.T. Gallagher, J., and Celebrezze, J.

        RELEASED AND JOURNALIZED: November 29, 2018
APPELLANT

D. L., pro se
1533 Woodrow Avenue
Mayfield Heights, Ohio 44124


ATTORNEYS FOR APPELLEE

Brittany A. Baron
343 W. Bagley Road
Suite 211
Berea, Ohio 44017

Adam J. Thurman
Schoonover Rosenthal Thurman, L.L.C.
1001 Lakeside Avenue
Suite 1720
Cleveland, Ohio 44114



EILEEN A. GALLAGHER, A.J.:

       {¶1}   Appellant D.L. appeals from the decision of the Cuyahoga County Court of

Common Pleas, Domestic Relations Division, granting J.S.’s petition for a domestic violence

civil protection order. For the following reasons, we affirm.

       Facts and Procedural History

       {¶2} On June 21, 2017 J.S. filed for a domestic violence civil protection order (“CPO”)

under R.C. 3113.31 against appellant and on behalf of herself and her two minor children. The

domestic relations court issued an ex parte CPO on the same date and set the matter for a full

hearing on July 6, 2017. The record reflects that appellant was served with notice of the order

and the hearing on June 24, 2017.
       {¶3} Appellant did not appear at the full CPO hearing on July 6, 2017 which was

conducted by a magistrate. On July 13, 2017 the trial court issued a CPO in favor of J.S. and

her two minor children. On July 24, 2017 appellant filed objections to the trial court’s adoption

of the CPO pursuant to Civ.R. 65.1(F)(3)(d). Appellant conceded he was served with notice of

the CPO hearing on Friday, June 23, 2017 but argued that he was unable to attend the hearing or

seek a continuance because, on Tuesday, June 27, 2017, he was found to be in contempt of court

and was remanded to the Cuyahoga County Jail for a period of ten days. Appellant further

asserted that J.S. had falsified the allegations in support of the CPO against him.

       {¶4} On October 20, 2017 the trial court issued a judgment entry overruling appellant’s

objections. The court took judicial notice of its own docket evidencing the fact that appellant

was sentenced to ten days in jail on June 21, 2017 for a contempt of court charge in which he had

neither purged the contempt nor appeared for the alternative community service sentence. The

court noted that the full hearing on the CPO took place while appellant was in jail but found that

appellant did not have a constitutional right to be present at the hearing.   The court further noted

that appellant failed to file a motion for a continuance of the hearing.      Finally, the court noted

that its review of appellant’s challenge to factual determinations made by the magistrate at the

hearing was precluded by appellant’s failure to provide the court with a transcript of the

proceedings as required by Civ.R. 65.1(F)(3)(d)(iv).

       Law and Analysis

       I. Appellant’s Presence at the Full CPO Hearing

       {¶5} In his first and second assignments of error, appellant argues that the trial court erred

in conducting the full CPO hearing without his presence and that he was not provided adequate
time to seek a continuance of the hearing or retain counsel. We address these assignments of

error together.

       {¶6} Appellant’s argument that he had a constitutional right to attend the full CPO

hearing is without merit.   This court has previously rejected the argument that a trial court

violates a respondent’s due process rights by conducting a full hearing on a R.C. 3113.31 CPO

outside the presence of the respondent.   Abriani v. Abriani, 8th Dist. Cuyahoga Nos. 88597 and

88599, 2007-Ohio-3534. The CPO hearing was a civil proceeding and appellant, who was

incarcerated at the time, did not have an absolute right to be present. See, e.g., Leflore v.

Leflore, 5th Dist. Richland No. 14CA38, 2014-Ohio-5327 (finding no due process right for a

CPO respondent to be present even when he was initially served with the notice of an ex parte

CPO order while in jail);   Parker v. Jamison, 4th Dist. Scioto No. 02CA0028, 2003-Ohio-7295,

¶ 21 (finding no duty on the part of the trial court to order an incarcerated respondent to be

transported from jail in order to facilitate his appearance at a final CPO hearing); Barrow v.

Brown, 2d Dist. Greene No. 2017-CA-16, 2017-Ohio-7926, ¶ 7 (finding no error where the trial

court failed to transport a respondent from jail for the purpose of attending a full CPO hearing);

Waters v. Lattany, 6th Dist. Lucas No. L-06-1157, 2007-Ohio-1047, ¶ 15-18 (finding no error in

proceeding with a CPO hearing in the absence of the respondent, who was incarcerated, where he

never filed a motion to be transported or requested a continuance).

       {¶7} Similarly, we find no merit to appellant’s argument that he was not provided

adequate time to seek a continuance of the hearing or retain counsel. Appellant concedes that

he was served on Friday, June 23, 2017. At no point did appellant seek a continuance of the

CPO hearing pursuant to R.C. 3113.31(D)(2)(a)(iii) or (iv). There is no explanation in the

record as to why appellant failed to file such a motion prior to being sentenced to jail for
contempt on Tuesday, June 27, 2017 or why he did not raise the matter to the domestic relations

court at that time.   In Leflore, the appellant was personally served with a copy of the petition for

the CPO while in jail.     Leflore at ¶ 2. The Leflore court found that the respondent had an

adequate opportunity to seek a continuance of the CPO hearing while in jail. Here, appellant

had opportunities to seek a continuance before he was remanded to jail. We find no error on the

part of the trial court in proceeding with the full hearing.

        {¶8} Appellant’s first and second assignments of error are overruled.

        II. Challenges to the Testimony in Support of the CPO

        {¶9} In his third assignment of error, appellant argues that the trial court erred in finding

J.S.’s testimony in support of the CPO to be credible. Pursuant to Civ.R. 65.1(F)(3)(d)(iv),

appellant was required to furnish the trial court with a transcript of the evidence submitted to the

magistrate for review of appellant’s objections. The record reflects that appellant failed to

comply with the rule and the trial court noted in its judgment entry that it was, therefore,

constrained to accept the magistrate’s findings of fact and limit its review to the magistrate’s

legal conclusions.

        {¶10} Case law pertaining to the duty to provide a transcript pursuant to Civ.R.

65.1(F)(3)(d)(iv) is sparse. However, in applying the analogous transcript requirement found in

Civ.R. 53(D)(3)(b)(iii), this court has held that if the transcript is later submitted with the record

on appeal, it may not be considered because the appellate court’s review is limited to the

evidence before the trial court. In re A.K., 8th Dist. Cuyahoga No. 105426, 2017-Ohio-9165, ¶

17, citing State ex rel. Pallone v. Ohio Court of Claims, 143 Ohio St. 3d 493, 2015-Ohio-2003,

39 N.E.3d 1220, ¶ 11. We see no reason why the rule would not apply with equal force to an

appellant’s analogous duty under Civ.R. 65.1(F)(3)(d)(iv) to provide the trial court with the
transcript of the proceedings in support of his objections in an R.C. 3113.31 CPO action.       An

appellant is prohibited from challenging the factual findings of the magistrate unless he files a

transcript of the magistrate’s hearing with the trial court with his objections. Slepsky v. Slepsky,

11th Dist. Lake No. 2016-L-032, 2016-Ohio-8429, ¶ 20 (applying the analogous transcript

requirement found in Civ.R. 53(D)(3)(b)(iii) to bar appellate review of a magistrate’s factual

findings in support of a R.C. 3113.31 CPO without discussing Civ.R. 65.1).

       {¶11} As appellant’s arguments are limited to challenging the credibility of J.S.’s

testimony at the CPO hearing we find them to be barred due to his failure to comply with Civ.R.

65.1(F)(3)(d)(iv).

       {¶12} Appellant’s third assignment of error is overruled.

       {¶13} The judgment of the trial court is affirmed.

       It is ordered that appellee recover from appellant the costs herein taxed.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga County

Court of Common Pleas to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



____________________________________________________
EILEEN A. GALLAGHER, ADMINISTRATIVE JUDGE

EILEEN T. GALLAGHER, J., and
FRANK D. CELEBREZZE, JR., J., CONCUR